 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                          Western District of Texas, Austin Division


 Case number (if known):                                         Chapter       7                                                   ❑Check if this is an
                                                                                                                                      amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                  04/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



  1. Debtor's name                                Catalyst Prep LLC


  2. All other names debtor used
     in the last 8 years

      Include any assumed names,
      trade names, and doing
      business
      as names



  3. Debtor's federal Employer                    5      6 – 2    5    3   8       5   7     3
     Identification Number (EIN)



  4. Debtor's address                             Principal place of business                                 Mailing address, if different from principal
                                                                                                              place of business

                                                  5217 Old Spicewood Springs Rd Apt 2402
                                                  Number         Street                                       Number      Street



                                                                                                              P.O. Box
                                                  Austin, TX 78731-1034
                                                  City                                     State   ZIP Code
                                                                                                              City                          State      ZIP Code

                                                  Travis                                                      Location of principal assets, if different from
                                                  County
                                                                                                              principal place of business


                                                                                                              Number      Street




                                                                                                              City                          State      ZIP Code




  5. Debtor's website (URL)                       www.catalystprep.com


  6. Type of debtor                               ✔
                                                  ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:

Official Form 201                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 1
Debtor        Catalyst Prep LLC                                                Case number (if known)
             Name
                                       A. Check one:
  7. Describe debtor's business
                                       ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       ❑Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                       ❑Railroad (as defined in 11 U.S.C. §101(44))
                                       ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                       ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                       ✔None of the above
                                       ❑
                                       B. Check all that apply:
                                       ❑   Tax-exempt entity (as described in 26 U.S.C. §501)

                                       ❑   Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)
                                       ❑   Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes
                                          debtor. See http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                          6   1    1   6

  8. Under which chapter of the        Check one:
     Bankruptcy Code is the            ✔ Chapter 7
                                       ❑
     debtor filing?
                                       ❑ Chapter 9
                                       ❑ Chapter 11. Check all that apply:
                                          ❑ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                 insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                 4/01/22 and every 3 years after that).
                                            ❑    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                 debtor is a small business debtor, attach the most recent balance sheet, statement
                                                 of operations, cash-flow statement, and federal income tax return or if all of these
                                                 documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                            ❑    A plan is being filed with this petition.

                                            ❑    Acceptances of the plan were solicited prepetition from one or more classes of
                                                 creditors, in accordance with 11 U.S.C. § 1126(b).
                                            ❑    The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                 Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                 Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                 Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                            ❑    The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                 Rule 12b-2.
                                       ❑   Chapter 12

  9. Were prior bankruptcy cases       ✔No
                                       ❑
     filed by or against the debtor
     within the last 8 years?
                                       ❑Yes.    District                                    When                    Case number
                                                                                                   MM / DD / YYYY

     If more than 2 cases, attach a             District                                   When                     Case number
     separate list.                                                                                MM / DD / YYYY


 10. Are any bankruptcy cases          ✔No
                                       ❑
                                       ❑Yes.
     pending or being filed by a
     business partner or an                     Debtor                                                          Relationship
     affiliate of the debtor?                   District                                                            When
                                                                                                                               MM / DD / YYYY
     List all cases. If more than 1,
                                                Case number, if known
     attach a separate list.

Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 2
Debtor        Catalyst Prep LLC                                                Case number (if known)
             Name


 11. Why is the case filed in     Check all that apply:
     this district?
                                  ✔Debtor has had its domicile, principal place of business, or principal assets in this district
                                  ❑
                                     for 180 days immediately preceding the date of this petition or for a longer part of such
                                     180 days than in any other district.

                                  ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending
                                     in this district.

 12. Does the debtor own or       ✔No
                                  ❑
     have possession of any
     real property or personal
                                  ❑Yes.     Answer below for each property that needs immediate attention. Attach additional sheets
                                            if needed.
     property that needs
     immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            ❑ It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                health or safety.
                                                 What is the hazard?


                                            ❑ It needs to be physically secured or protected from the weather.
                                            ❑ It includes perishable goods or assets that could quickly deteriorate or lose value
                                                without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                securities-related assets or other options).
                                            ❑ Other
                                            Where is the propery?
                                                                        Number        Street




                                                                        City                                       State


                                                                           ZIP Code

                                            Is the property insured?
                                            ❑No
                                            ❑Yes.        Insurance agency
                                                         Contact name
                                                         Phone

         Statistical and administrative information

     13. Debtor’s estimation of   Check one:
         available funds?         ✔Funds will be available for distribution to unsecured creditors.
                                  ❑
                                  ❑After any administrative expenses are paid, no funds will be available for distribution to
                                     unsecured creditors.

     14. Estimated number of       ❑   1-49   ✔
                                              ❑    50-99           ❑    1,000-5,000                        ❑   25,001-50,000
         creditors                 ❑   100-199    ❑      200-999   ❑    5,001-10,000                       ❑   50,000-100,000
                                                                   ❑    10,001-25,000                      ❑   More than 100,000


     15. Estimated assets          ❑   $0-$50,000                      ✔
                                                                       ❑   $1,000,001-$10 million              ❑   $500,000,001-$1 billion
                                   ❑   $50,001-$100,000                ❑   $10,000,001-$50 million             ❑   $1,000,000,001-$10 billion
                                   ❑   $100,001-$500,000               ❑   $50,000,001-$100 million            ❑   $10,000,000,001-$50 billion
                                   ❑   $500,001-$1 million             ❑   $100,000,001-$500 million           ❑   More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 3
Debtor        Catalyst Prep LLC                                                          Case number (if known)
             Name




     16. Estimated liabilities
                                      ❑    $0-$50,000                           ❑     $1,000,001-$10 million                   ❑   $500,000,001-$1 billion
                                      ❑    $50,001-$100,000                     ❑     $10,000,001-$50 million                  ❑   $1,000,000,001-$10 billion
                                      ❑    $100,001-$500,000                    ❑     $50,000,001-$100 million                 ❑   $10,000,000,001-$50 billion
                                      ✔
                                      ❑    $500,001-$1 million                  ❑     $100,000,001-$500 million                ❑   More than $50 billion


         Request for Relief, Declaration, and Signatures


 WARNING --         Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines
                    up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


     17. Declaration and signature            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
         of authorized
                                              I have been authorized to file this petition on behalf of the debtor.
         representative of debtor
                                              I have examined the information in this petition and have a reasonable belief that the information is true and
                                              correct.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                             Executed on     09/13/2019
                                                             MM/ DD/ YYYY



                                         ✘                      /s/ Jared Friedland                                                  Jared Friedland
                                             Signature of authorized representative of debtor                     Printed name


                                             Title                              CEO



     18. Signature of attorney
                                         ✘                            /s/ Ron Satija                              Date         09/13/2019
                                                                                                                               MM/ DD/ YYYY
                                             Signature of attorney for debtor



                                             Ron Satija
                                             Printed name


                                             Hajjar Peters LLP
                                             Firm name


                                             3144 Bee Caves Rd
                                             Number          Street


                                             Austin                                                                   TX               78746-5560
                                             City                                                                     State            ZIP Code



                                             (512) 637-4956                                                            rsatija@legalstrategy.com
                                             Contact phone                                                             Email address



                                             24039158                                                                  TX
                                             Bar number                                                                State




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 4
                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                            WESTERN DISTRICT OF TEXAS
                                                                  AUSTIN DIVISION

IN RE: Catalyst Prep LLC                                                                     CASE NO

                                                                                             CHAPTER 7




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       09/13/2019              Signature                                      /s/ Jared Friedland
                                                                                 Jared Friedland, CEO
Alexander Charles
c/o Bryan Schwartz Law
180 Grand Ave Ste 1380
Oakland, CA 94612-3750



First Associates
Attn: Bond Street Servicing, LLC
Po Box 503430
San Diego, CA 92150-3430



Internal Revenue Service
Centralized Insolvency Operation
Po Box 7346
Philadelphia, PA 19101-7346



United States Attorney
Civil Process Clerk
601 Nw Loop 410 Ste 600
San Antonio, TX 78216-5512



United States Trustee
903 San Jacinto Blvd Ste 230
Austin, TX 78701-2450
